 

Exhibit 10.17

 

CONVENIO MODIFICATORIO (el “Convenio” o el “Modificatorio”) de fecha 27 de
noviembre de 2018 celebrado por y entre:

 

AMENDMENT AGREEMENT (the “Agreement” or the “Amendment”) dated November 27,
2018, executed by and among:

 

 

 

(1) Macquarie México Real Estate Management, S.A. de C.V. en representación de
CIBanco, S.A., Institución de Banca Múltiple, como fiduciario del fideicomiso
irrevocable de administración identificado como F/00922 MMREIT Industrial Trust
III (en lo sucesivo el “Arrendador”);

 

(1) Macquarie México Real Estate Management, S.A. de C.V. in representation of
CIBanco, S.A., Institución de Banca Múltiple, as trustee under the irrevocable
administration trust identified as F/00922 MMREIT Industrial Trust III
(hereinafter referred to as “Landlord”);

 

 

 

(2) TPI-Composites, S. de R.L. de C.V. (en lo sucesivo la “Arrendataria”); y,

 

(2) TPI-Composites, S. de R.L. de C.V. (hereinafter referred to as “Tenant”);
and,

 

 

 

(3) TPI-Composites, Inc. (en delante, el “Fiador”).

 

(3) TPI-Composites, Inc. (hereinafter, the “Guarantor”).

 

 

 

De conformidad con los siguientes Antecedentes, Declaraciones y Cláusulas; en el
entendido de que a menos que se definan en forma distinta en este Convenio, los
términos definidos en el Contrato de Arrendamiento a que se refiere el
Antecedente I de este Convenio se usan en el presente Convenio en la misma forma
en que fueron definidos conforme a dicho Contrato de Arrendamiento.

 

Pursuant to the following Preliminary Statements, Recitals and Clauses; provided
that, unless otherwise defined hereunder, the terms defined in the Lease
Agreement referred to in Preliminary Statement I herein below, are used herein
in the same form as defined thereunder:

 

 

 

A N T E C E D E N T E S

 

P R E L I M I N A R Y

S T A T E M E N T S

 

 

 

I.     El Arrendador (en ese entonces DEUTSCHE BANK MÉXICO, S.A., INSTITUCIÓN DE
BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA COMO FIDUCIARIO DEL FIDEICOMISO F/1638) y la
Arrendataria tienen celebrado un contrato de arrendamiento de fecha 15 de abril
de 2013 (en lo sucesivo y según éste se ha modificado de tiempo en tiempo,  el
“Contrato de Arrendamiento”, respecto de un edificio industrial identificado
como CJS-JZ-08 (ahora JUA030) el cual se encuentra construido sobre inmueble
identificado como Lote A y Lote B localizados en Avenida Ramón Rayón No. 9988 en
Ciudad Juárez, Chihuahua, México (conjuntamente al edificio y a los lotes de
terreno se les denominará la “Propiedad Arrendada”); y,

 

I.     Landlord (then DEUTSCHE BANK MÉXICO, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE,
DIVISIÓN FIDUCIARIA AS TRUSTEE OF TRUST F/1638) and Tenant have an executed
lease agreement dated April 15, 2013 (hereinafter, as amended from time to time,
the “Lease Agreement”), regarding an industrial building identified as CJS-JZ-08
(Now JUA030) built on a property identified as Lot A and Lot B located on
Avenida Ramón Rayón No. 9988 in Ciudad Juárez, Chihuahua, México (jointly the
building and the plots of land shall be identified as the “Leased Property”);
and,

 

--------------------------------------------------------------------------------

 

 

 

 

II.   El 13 de septiembre de 2017 mediante Convenio de Aportación con Derecho de
Reversión se transfirió la titularidad de la Propiedad Arrendada a  Banco
Nacional de México, Sociedad Anónima, integrante del Grupo Financiero Banamex,
División Fiduciaria como fiduciario del  Fideicomiso Irrevocable Traslativo de
Dominio, de Garantía y Medio de Pago Número 17285-3, cuyo fideicomitente y
fideicomisario en segundo lugar es CIBanco, S.A., Institución de Banca Múltiple,
como fiduciario del fideicomiso irrevocable de administración identificado como
F/00922.

 

II.    Effective September 13, 2017, by means of a Transfer of Ownership
Agreement with Right of Reversion, the ownership of the Leased Property was
transferred to  Banco Nacional de Mexico, S.A., Integrante del Grupo Financiero
Banamex, Fiduciary Division as fiduciary in the Irrevocable Transfer of
Ownership, Guaranty and Payment Trust Number 17285-3, whose trustor and
beneficiary in second place is CIBanco, S.A., Institución de Banca Múltiple, as
fiduciary of the Irrevocable  Administration Trust identified as F/00922.

 

 

 

D E C L A R A C I O N E S

 

R E C I T A L S

 

 

 

Cada una de las partes declaran, a través de sus representantes legales, que:

 

Each of the parties state through their legal representatives that:

 

 

 

(a)   La persona que suscribe este Convenio en su representación cuenta con
capacidad legal y las facultades suficientes para celebrar el mismo en su nombre
y su representación, mismas que no le han sido modificadas, restringidas o
revocadas a la fecha del presente Convenio. Por lo que hace al Arrendador, su
apoderado cuenta con los poderes y facultades necesarias y suficientes para la
celebración del presente Convenio, y que los apoderados que actúan en
representación de su apoderado cuentan con los poderes y facultades necesarias y
suficientes para actuar en representación de dicho apoderado en este Convenio,
los cuales no le han sido revocados, limitados, ni restringidos en forma alguna
a la firma del mismo;

 

(a)   The person executing this Amendment has legal capacity and sufficient
authority to enter into this Agreement on its behalf, and such authority has
neither been limited nor revoked in any manner whatsoever as of the date hereof.
As for Landlord, its attorney-in-fact has all necessary powers and authorities
to execute this Agreement, and that the attorneys-in-fact acting on behalf of
its attorney-in-fact, have all necessary powers and authorities to act on such
attorneys in fact’s behalf in executing this Agreement, which powers and
authorities have not been revoked, limited, or restricted in any manner
whatsoever as of this date;

 

 

 

 

(b)   La celebración, entrega y cumplimiento por las partes del presente
Convenio, han sido debidamente autorizados por cualesquiera de los órganos
corporativos competentes que se requiera y no violan cualquier ley o restricción
contractual alguna que la obligue o afecte;

 

(b)   This Agreement’s execution, delivery and compliance by the parties have
been duly authorized by any required corporate bodies and do not violate any law
or contractual restriction that obligates or affects to;

 

--------------------------------------------------------------------------------

 

 

 

 

(c)   Este Convenio constituye para las partes una obligación legal y válida,
exigible en su contra de conformidad con sus respectivos términos; y,

 

(c)   This Agreement constitutes for the parties a legal and binding obligation,
enforceable against them in accordance with its respective terms; y,

 

 

 

(d)   El Arrendador, la Arrendataria y el Fiador declaran, conjuntamente, que
desean celebrar el presente Convenio con el fin de modificar el Contrato de
Arrendamiento.

 

(d)   Landlord, Tenant and Guarantor jointly represent that they wish to enter
into this Agreement in order to modify the Lease Agreement.

 

 

 

EN VIRTUD DE LO ANTES EXPUESTO, las partes convienen en sujetarse a lo dispuesto
en las siguientes:

 

AS CONSEQUENCE OF THE EXPRESSED ABOVE, the parties agree to comply with the
following:

 

 

 

C L Á U S U L A S

 

C L A U S E S

 

 

 

PRIMERA.  El Arrendador y la Arrendataria han acordado prorrogar el Término del
Contrato de Arrendamiento a su vencimiento y por ende han acordado modificar e
incluir ciertas definiciones de la Cláusula Primera del Contrato de
Arrendamiento, para quedar éstas redactadas como se indica a continuación:

 

FIRST. Landlord and Tenant have agreed to extend the Term of the Lease Agreement
upon its expiration and thus, have agreed to amend and include certain
definitions in the First Clause of the Lease Agreement for such definitions to
be read as follows:

 

 

 

“Inciso 1.01.  Definiciones.-…

 

“Section 1.01.  Definitions.-…

 

 

 

(1)   “Arrendador” significa CIBanco, S.A., Institución de Banca Múltiple, como
fiduciario del fideicomiso F/00922 MMREIT Industrial Trust III.

 

(1)   “Landlord” means CIBanco, Sociedad Anónima, Institución de Banca Múltiple
as trustee of Trust F/00922 MMREIT Industrial Trust III.

 

 

 

(6)   “Depósito de Garantía” significa la cantidad de $61,922.91 Dólares.

 

(6)   “Security Deposit” means the amount of $61,922.91 Dollars.

 

 

 

 

--------------------------------------------------------------------------------

 

(10)   “Domicilio del Arrendador” significa Macquarie México Real Estate
Management, S.A. de C.V., como apoderado de CIBanco, S.A., Institución de Banca
Múltiple (antes The Bank of New York Mellon, S.A., Institución de Banca
Múltiple), fiduciario del Fideicomiso F/00922 MMREIT Industrial Trust III.  
Pedregal 24, Piso 21, Col. Molino del Rey, Del. Miguel Hidalgo, Ciudad de
México, 11040.  Atención: Director Jurídico y Jefe de Operaciones
Inmobiliarias.  Con copia (sin constituir notificación) para: MMREIT Property
Administration, A.C., David Alfaro Siqueiros No. 104 Piso 10, Colonia Valle
Oriente, San Pedro Garza García, Nuevo León, México, 66269.  Respecto a
cualquier notificación, una copia puede ser enviada a las siguientes direcciones
de correo electrónico: monica.ardila@mpagroup.mx y peter.gaul@mpagroup.mx.

 

(10)   “Landlord’s Address” means Macquarie México Real Estate Management, S.A.
de C.V., as attorney-in-fact of CIBanco, Sociedad Anónima, Institución de Banca
Múltiple (formerly The Bank of New York Mellon, S.A., Institución de Banca
Múltiple), as trustee of Trust F/00922 MMREIT Industrial Trust III.  Pedregal
24, Piso 21, Col. Molino del Rey, Del. Miguel Hidalgo, Ciudad de México, 11040.
Attention: General Counsel and Head of Real Estate Operations.  With a copy
(without constituting notice) to: MMREIT Property Administration, A.C., David
Alfaro Siqueiros No. 104, 10th Floor, Col. Valle Oriente, San Pedro Garza
García, Nuevo Leon, Mexico, 66269.  As to all notices, a copy may be sent to the
following email addresses: monica.ardila@mpagroup.mx
and  peter.gaul@mpagroup.mx.

 

 

 

(11)   “Edificio” significa el edificio construido sobre el Terreno e
identificado como JUA030 (compuesto por el Espacio A y Espacio B) el cual cuenta
con un área total de construcción de 133,167.55 pies cuadrados y demás
construcciones ubicadas sobre el Terreno y que se describe en el Anexo “A” del
presente Contrato de Arrendamiento.

 

(11)   “Building” means the building constructed on the Land and identified as
JUA030 (comprised by Space A and Space B) which has a total construction area
133,167.55 square feet and any other constructions located on the Land and which
is described in Exhibit “A” of this Lease Agreement.

 

 

 

(14)   “Fecha de Inicio” será el 25 de enero de 2019.

 

(14)   “Commencement Date” shall be January 25, 2019.

 

 

 

(15)   “Fecha de Vencimiento” será el 31 de enero de 2024.

 

(15)   “Expiration Date” shall be January 31, 2024.

 

 

 

(40)   “Fideicomisario” significará Metropolitan Life Insurance Company.

 

(40)   “Trust Beneficiary” shall mean Metropolitan Life Insurance Company.

 

 

 

 

--------------------------------------------------------------------------------

 

(41)   “Fideicomiso de “Garantía” significará cierto fideicomiso de garantía
número F/17285-3 de fecha 29 de noviembre de 2012, celebrado entre CIBanco,
S.A., Institución de Banca Múltiple (antes The Bank of New York Mellon, Sociedad
Anónima, Institución de Banca Múltiple) como fiduciario del Fideicomiso de
Administración F/00922 MMREIT Industrial Trust III, como fideicomitente y
fideicomisario en segundo lugar, el Fideicomisario, y Banco Nacional de México,
S.A., Integrante del Grupo Financiero Banamex, como fiduciario.

 

(41)   “Security Trust Agreement” shall mean that certain security trust
agreement number F/17285-3 dated November 29, 2012 entered into by and between
CIBanco, S.A., Institución de Banca Múltiple (previously The Bank of New York
Mellon, Sociedad Anónima, Institución de Banca Múltiple), as trustee of
Irrevocable Administration Trust number F/00922 MMREIT Industrial Trust III, as
settlor and beneficiary in second place, Trust Beneficiary and Banco Nacional de
Mexico, S.A., Integrante del Grupo Financiero Banamex, as trustee.

 

 

 

(42)   “Fiduciario” significará Banco Nacional de México, S.A., Integrante del
Grupo Financiero Banamex, en su carácter de fiduciario del Fideicomiso de
Garantía.

 

(42)   "Trustee” shall mean Banco Nacional de Mexico, S.A., Integrante del Grupo
Financiero Banamex, in its capacity as trustee of the Security Trust Agreement.

 

 

 

(43)   “GOE” significa Gastos de Operación del Edificio según se señalan en el
Inciso 3.03 del presente.

 

(43)   “POE” means Property Operating Expenses as such are indicated in Section
3.03 hereof.

 

 

 

(44)   “Impuestos” se referirá a todos los impuestos, derechos o contribuciones
que en cualquier momento impongan a la Pro-piedad Arrendada las autoridades
mexicanas, ya sea federales, estatales o locales, incluyendo, entre otros, el
impuesto predial de la Propiedad Arrendada, pero excluyendo el impuesto sobre la
renta atribuible al dueño de la Propiedad Arrendada (en lo sucesivo denominado
el “Impuesto” o los “Impuestos”) de conformidad con el Inciso 3.03 del presente.

 

(44)   “Taxes” shall refer to  all taxes, duties or rights, imposed from time to
time to the Leased Property by any federal, state or local Mexican authorities,
including without limitation, the property tax (impuesto predial) of the Leased
Property except the income tax attributable to the owner of the property
(hereinafter referred to as “Tax” or “Taxes”) pursuant to  Section 3.03 hereof.

 

 

 

(45)   “Pagos Adicionales” tiene el significado que se le atribuye en el Inciso
3.03 del presente.

 

(45)   “Additional Payments” has the meaning set forth in Section 3.03 hereof.

 

 

 

 

--------------------------------------------------------------------------------

 

(46)   “Seguros” se refiere a los seguros que deberán contratar las partes de
conformidad con las coberturas y en los términos y condiciones señalados en el
Inciso 3.07 del presente.”

 

(46)   “Insurance” refers to the insurance that the parties must contract
according to the coverages and per the terms and conditions stipulated
in  Section 3.07 hereof.”

 

 

 

Independientemente de las modificaciones aquí hechas a las definiciones de Fecha
de Inicio y Fecha de Vencimiento, el Contrato de Arrendamiento continuará
vigente hasta la conclusión del Término actual el 24 de enero de 2019; todas las
demás definiciones entrarán en vigor a partir de la fecha de firma del presente.

 

Irrespective of the modifications made to the definitions of Commencement Date
and Expiration Date, the Lease Agreement shall remain valid until the conclusion
of the current Term on January 24, 2019; all other definitions shall be in force
as of the execution date hereof.

 

 

 

Asimismo, y para los efectos legales a que haya lugar, las partes están
conformes y manifiestan que continuarán vigentes las opciones de Prórroga que
señala el Contrato de Arrendamiento en su Inciso 2.07 independientemente de las
modificaciones realizadas por medio del presente.

 

Also, and for all legal effects, the parties hereby agree and state Tenant's
Options to Extend foreseen in Section 2.07 of the Lease Agreement shall remain
effective irrespective of the amendments agreed hereunder.

 

 

 

SEGUNDA.  El Arrendador y la Arrendataria en este acto acuerdan modificar el
Inciso 2.04 del Contrato de Arrendamiento, para quedar dicho inciso redactado
íntegramente a partir del 2 de febrero de 2019, como se señala a continuación:

 

SECOND. Landlord and Tenant hereby agree to amend Section 2.04 of the Lease
Agreement, as for such section to read in its entirety as of February 2, 2019,
as indicated below:

 

 

 

 

--------------------------------------------------------------------------------

 

“Inciso 2.04.  Renta.  A menos que el Fiduciario instruya de otra forma por
escrito (de acuerdo y conforme a las instrucciones del Fideicomisario), La
Arrendataria pagará al Arrendador por el arrendamiento de la Propiedad Arrendada
una renta mensual de $0.4650 Dólares por pie cuadrado del Edificio, esto es, un
monto mensual de $61,922.91 Dólares (la “Renta”) o, sujeto al pago de la cuota
administrativa que se señala más adelante, su equivalente en pesos al tipo de
cambio que el Banco de México publique en el Diario Oficial de la Federación
(para cumplir obligaciones denominadas en moneda extranjera en México), en vigor
en la fecha de pago o en el Día Hábil inmediatamente anterior (en caso de que la
fecha de

pago no sea un Día Hábil) más el IVA correspondiente.  En caso de que, la
Arrendataria elija pagar cualquier monto por pagar conforme a este Contrato de
Arrendamiento en Pesos, se obligará a pagar, además y como cuota administrativa,
un monto igual a 10% (diez por ciento) del monto pertinente, más el IVA
correspondiente; sin embargo, el Arrendador liberará a la Arrendatario del pago
de dicha cuota si en o antes de la fecha en que el pago correspondiente sea
pagadero, la Arrendataria ha entregado al Arrendador los detalles de depósito
para cualquier pago realizado en Pesos, el cual deberá incluir la fecha de pago,
cantidad pagada, y cuenta a la que dicha cantidad fue depositada.

 

“Section 2.04.  Rent.  Unless otherwise instructed by the Trustee in writing (in
accordance with and pursuant to the instructions of the Trust Beneficiary),
Tenant shall pay Landlord, for the lease of the Leased Property, a monthly rent
of $0.4650 Dollars per square foot of the Building, that is, a monthly amount of
$61,922.91 Dollars (the “Rent”) or, subject to payment of the administrative fee
referenced below, its equivalent in Pesos at the exchange rate published by the
Banco de México in the Federal Official Gazette (to satisfy obligations
denominated in foreign currency in Mexico) in effect on the payment date or on
the immediately preceding Business Day (in the event that the payment date is
not a Business Day), plus the corresponding VAT.  If Tenant elects to pay any
amount payable under this Lease Agreement  in Pesos, Tenant will be obligated to
pay, in addition thereto and as an administrative fee, an amount equal to ten
percent (10%) of any such amount, plus applicable VAT; however, Landlord will
agree to waive this fee if on or prior to the due date of the corresponding
payment, Tenant has provided Landlord with deposit details for any payment made
in Pesos, which shall include the date of payment, amount of payment, and
account to which the payment was deposited.

 

 

 

La Renta deberá pagarse por adelantado al Arrendador o a quien el Fiduciario
instruya, dentro de los primeros 5 Días Hábiles de cada mes en el Domicilio del
Arrendador o en cualquier otro lugar que el Arrendador indique previamente a la
Arrendataria por escrito.

 

The Rent shall be paid to Landlord or to whom Trustee instructs, within the
first 5 Working Days of each month at Landlord´s Address or any other place
previously indicated in writing by Landlord to Tenant.  

 

 

 

Si la Fecha de Inicio no fuere en el primer día de un mes natural, o si el
Término no venciere o terminare en el último día de un mes natural, la Renta o
cualquier otro monto por pagar se prorratearán para el mes parcial considerando
un mes de 30 (treinta) días.

 

If the Commencement Date does not occur on the first day of a calendar month or
if the Term does not expire or terminate on the last day of a calendar month,
the Rent or any other payable amount hereunder shall be prorated for such
partial month on the basis of a thirty (30) day month.

 

 

 

En caso de que la Arrendataria incumpla con el pago puntual de la Renta en
términos de este Contrato de Arrendamiento, entonces la Arrendataria deberá
pagar al Arrendador, un interés moratorio equivalente al 1% (uno por ciento)
sobre la Renta total mensual, por cada día de retraso en el pago de la Renta.

 

In the event Tenant does not comply with the punctual payment of Rent in terms
of this Lease Agreement, then the Tenant shall pay Landlord a moratory interest
equivalent to 1% (one percent) over the total monthly Rent, for each day of
delay in the payment of the Rent.

 

 

 

Las partes expresamente convienen que la Arrendataria no deducirá ni compensará
ningún monto de los pagos de la Renta por ningún motivo.

 

The parties expressly agree that Tenant shall neither deduct nor set off any
amount from the payments of the Rent for any reason whatsoever.

 

 

 

 

--------------------------------------------------------------------------------

 

El Arrendador es actualmente un fideicomiso no empresarial y transparente para
efectos fiscales, y el beneficiario final de cada una de las obligaciones de
pago de la Arrendataria bajo este contrato es CIBanco, S.A., Institución de
Banca Múltiple, en su carácter de fiduciario de F/1622 FIBRA Macquarie México
(en lo sucesivo referido como “FIBRA Macquarie México”), y, por lo tanto,
mientras el Arrendador sea un fideicomiso no empresarial y transparente para
efectos fiscales y el beneficiario final de cada una de las obligaciones de la
Arrendataria bajo este Contrato de Arrendamiento sea FIBRA Macquarie México, el
Arrendador deberá procurar que FIBRA Macquarie México emita a la Arrendataria
las facturas por cada pago que reciba el Arrendador de parte de la Arrendataria
en términos del presente, cumpliendo con todos los requerimientos fiscales y
legales.

 

Landlord is currently a non-business and transparent trust for tax purposes, and
the ultimate beneficiary of the payment obligations of Tenant under this
agreement is CIBanco, S.A., Institución de Banca Múltiple, as trustee of F/1622
FIBRA Macquarie México (hereinafter referred to as “Macquarie Mexican REIT”),
and, therefore, for so long as Landlord is a non-business and transparent trust
for tax purposes and the ultimate beneficiary of the payment obligations of
Tenant under this Lease Agreement is Macquarie Mexican REIT, Landlord shall
procure that Macquarie Mexican REIT issues to Tenant invoices for each payment
to be received by Landlord from Tenant hereunder, complying with all tax and
legal requirements.

 

 

 

Las partes acuerdan que, en caso de que la Arrendataria decida ejercer
cualquiera de las opciones de  Prórroga de conformidad con lo establecido en el
Inciso 2.07 del presente Contrato de Arrendamiento, la Renta que corresponderá a
cada  periodo de Prórroga será determinada por el Arrendador y la Arrendataria a
partir de la fecha en la que la Arrendataria ejerza la Prórroga, pero en todos
los casos a más tardar dentro de los 180 días previos a la Fecha de Vencimiento,
en el entendido de que, en todos los casos la Renta deberá ser lo que resulte
mayor entre la Renta vigente al momento en el que la Prórroga sea aplicable
(incluyendo cualquier incremento aplicable en la Renta) y por lo menos el 95%
(noventa y cinco por ciento) del valor anual de mercado de una renta para
renovaciones para edificios industriales similares en Ciudad Juárez, Chihuahua
multiplicado por los pies cuadrados del Edificio (la “Renta a Valor Mercado”).  

 

The parties agree that, in the event that Tenant exercises the Renewal options
pursuant to what is set in Section  2.07 of this Lease Agreement, the Rent that
will be applicable for such Renewal, the Rent  shall be determined by Landlord
and Tenant as of the date on which Tenant exercises the Renewal, but in any
event, , at least 180 days prior to the Expiration Date, provided that, in all
cases the Rent shall be the higher of the current Rent (including any applicable
Rent escalations) at the time the Renewal is exercised by Tenant and at least
95% (ninety five percent) of the annual market rental rate per square foot for
renewals for comparable industrial buildings in Ciudad Juarez,
Chihuahua,  multiplied by the square feet of the Building (the “Market Rental
Rate”).

 

 

 

 

--------------------------------------------------------------------------------

 

Las partes acuerdan que el proceso para determinar el precio final de renta a
valor mercado para la Prórroga será el siguiente:

 

The parties agree that the process for determining a final market rental rate
for the Renewal will be as follows:

 

 

 

1.- Dentro de los 30 días naturales siguientes a la fecha en que el Arrendador
reciba de la Arrendataria la notificación para ejercer la Prórroga, el
Arrendador deberá proponer a la Arrendataria el precio de renta a valor mercado
para ser aplicado durante la Prórroga (la “Propuesta de Renta del Arrendador”),
en el entendido de que, la Arrendataria, dentro de los 30 días naturales
siguientes a la recepción de la Propuesta de Renta del Arrendador (el “Término
de Respuesta de la Arrendataria”), deberá ya sea (a) aceptar la Propuesta de
Renta del Arrendador mediante aviso por escrito entregado al Arrendador; o (b)
notificar por escrito al Arrendador una contrapropuesta del precio de renta a
valor mercado a ser aplicado durante la Prórroga. En caso de que la Arrendataria
no notifique al Arrendador por escrito ya sea, su aceptación a la Propuesta de
Renta del Arrendador o su contrapropuesta al precio de renta a valor mercado
dentro del Término de Respuesta de la Arrendataria, entonces, la Propuesta de
Renta del Arrendador deberá ser considerada como aceptada por la Arrendataria.

 

1.- Within 30 calendar days from the date on which Landlord receives notice from
Tenant exercising the Renewal, Landlord will propose to Tenant the market rental
rate for purposes of such Renewal (“Landlord’s Rental Rate Proposal”), provided
that, Tenant shall within the following 30 calendar days after receiving
Landlord’s Rental Rate Proposal (“Tenant’s Response Term”), either (a) accept
Landlord’s Rental Rate Proposal as the market rental rate through written notice
delivered to Landlord or (b) notify Landlord in writing of a counterproposal of
the market rental rate to be used for purposes of such Renewal. In the event
that Tenant does not notify Landlord in writing of either its acceptance of
Landlord’s Rental Rate Proposal or its counterproposal for the market rental
rate within the Tenant’s Response Term, then Landlord’s Rental Rate Proposal
shall be deemed accepted by Tenant as the market rental rate for purposes of the
Renewal.

 

 

 

2.- En caso de que la Arrendataria entregue al Arrendador una contrapropuesta
del precio de renta a ser aplicado durante la Prórroga (la “Propuesta de Renta
de la Arrendataria”), el Arrendador dentro de los 30 días naturales siguientes a
la recepción de la Propuesta de Renta de la Arrendataria (el “Término de
Respuesta del Arrendador”), deberá ya sea (y) aceptar la Propuesta de Renta de
la Arrendataria mediante aviso por escrito entregado a la Arrendataria o (z)
notificar a la Arrendataria por escrito su rechazo a la contrapropuesta de la
Arrendataria. En caso de que el Arrendador no notifique a la Arrendataria por
escrito ya sea, su aceptación o rechazo de la Propuesta de Renta de la
Arrendataria dentro del Término de Respuesta del Arrendador, entonces, la
Propuesta de Renta de la Arrendataria deberá ser considerada como aceptada por
el Arrendador como la Renta a Valor Mercado para la Prórroga.

 

2.- In the event Tenant provides Landlord a counterproposal of the Market Rental
Rate for purposes of the Renewal (“Tenant’s Rental Rate Proposal”), Landlord
shall within the following 30 calendar days after receiving Tenant’s Rental Rate
Proposal (“Landlord’s Response Term”), either (y) accept Tenant’s Rental Rate
Proposal as the Market Rental Rate through written notice delivered to Tenant or
(z) notify Tenant in writing its rejection of Tenant’s Rental Rate Proposal. In
the event Landlord does not notify Tenant in writing of either its acceptance or
rejection of Tenant’s Rental Rate Proposal within Landlord’s Response Term,
then, Tenant’s Rental Rate Proposal shall be deemed as accepted by Landlord as
the Market Rental Rate for purposes of the Renewal.  

 

--------------------------------------------------------------------------------

 

 

 

 

3.- Si el Arrendador rechaza la Propuesta de Renta de la Arrendataria en
términos del presente inciso, cada una de las partes estará obligada a designar,
a su solo costo y gasto, un despacho valuador el cual deberá (i) tener una buena
reputación para la realización de avalúos de inmuebles industriales en México y
con por lo menos 5 (cinco) años de experiencia en avalúos industriales y de
almacén en México, y (ii) llevar a cabo su valuación utilizando el estándar
establecido por el IVSC (International Valuation Standards Council). Cada uno de
los despachos de valuadores designados por las partes deberá enviar su propuesta
de precio de Renta a Valor Mercado dentro de los siguientes 30 (treinta) días
naturales a la notificación del Arrendador a la Arrendataria en términos del
párrafo 2 anterior.

 

3.- If Landlord rejects Tenant’s Rental Rate Proposal in terms of this section,
each party shall be obligated to appoint, at its own cost and expense, an
appraiser firm which shall (i) have a good reputation for the performance of
industrial property appraisals in Mexico and with at least 5 (five) years of
experience in industrial and warehouse appraisals in Mexico, and (ii) carry out
its appraisals based on the standard established by the IVSC (International
Valuation Standards Council).  Each appraiser firm appointed by the parties
shall provide its Market Rental Rate recommendation within the following 30
(thirty) calendar days after Landlord’s notice to Tenant in terms of subsection
2 above.

 

 

 

4.-  En caso de que, dentro de los siguientes 10 días naturales a la recepción
de las propuestas de precio de renta a valor mercado de los respectivos
despachos de valuadores del Arrendador y la Arrendataria (los “Avalúos
Iniciales”), el Arrendador y la Arrendataria no hubieran logrado acordar la
Renta a Valor Mercado para ser aplicada a la Prórroga, entonces los despachos de
valuadores del Arrendador y la Arrendataria deberán designar a un tercer
despacho de valuadores (cumpliendo con los mismos parámetros utilizados por los
despachos valuadores tanto del Arrendador como de la Arrendataria) quien  dentro
de los siguientes 15 días naturales a la fecha de su designación, deberá decidir
cuál de los Avalúos Iniciales (ya sea la propuesta de precio de renta a valor
mercado del despacho de valuadores del Arrendador o de la Arrendataria) será el
precio de renta final a valor mercado de la Prórroga (la “Renta a Valor Mercado
Final”).  La Renta a Valor Mercado Final será obligatoria, final y concluyente
para las partes.      

 

4.-  In the event that, within a period of 10 calendar days following receipt
of  Landlord’s and Tenant’s appraiser firms’ appraisals of market rental rates
(the “Initial Appraisals”), Landlord and Tenant cannot agree on the Market
Rental Rate to be used for purposes of the Renewal, then, Landlord’s and
Tenant’s appraiser firms shall appoint a third appraiser firm (meeting the same
criteria as those set forth above for the Landlord’s and Tenant’s appraisal
firms), who within the following 15 calendar days after its appointment, shall
decide which of the Initial Appraisals (either Landlord´s or Tenant’s appraiser
firms’ appraisals of market rental rates) shall be final market rental rate for
purposes of the Renewal (the “Final Rental Rate”).  The Final Rental Rate as
herein defined shall be binding, final and conclusive for the parties.

 

 

 

5.-  Todos los costos y gastos que deriven de la designación del tercer despacho
de valuadores deberán ser compartidos en partes iguales por el Arrendador y la
Arrendataria. Durante la Prórroga todos los incrementos anuales acordados bajo
el presente Contrato de Arrendamiento continuarán en pleno vigor y efecto.”

 

5.- All costs and expenses resulting for the appointment of a third appraiser
firm shall be shared equally by Landlord and Tenant.  All applicable annual
escalations provided hereunder during the Term of this Lease Agreement shall
remain in force and effect during the Renewal.”

 

 

 

 

--------------------------------------------------------------------------------

 

TERCERA.  El Arrendador y la Arrendataria en este acto acuerdan modificar
íntegramente el inciso 2.06 del Contrato de Arrendamiento para quedar el mismo
redactado a partir de esta fecha como se señala a continuación:

 

THIRD.  Landlord and Tenant hereby agree to entirely amend section 2.06 of the
Lease Agreement for such to read as of this date, as indicated below:

 

 

 

“Inciso 2.06.  Cumplimiento con las Leyes.  La Arrendataria acuerda que en la
fecha de firma del presente Contrato de Arrendamiento entregará al Arrendador
copia de los documentos y/o información listada en el Anexo “F” que se adjunta
al presente Contrato de Arrendamiento. Asimismo, la Arrendataria, mientras ocupe
la Propiedad Arrendada, será responsable, a su propio costo y gasto, de obtener
y mantener en vigor todos los certificados, autorizaciones, licencias,
concesiones y/o permisos gubernamentales que las Leyes requieran para establecer
y llevar a cabo sus operaciones comerciales en la Propiedad Arrendada
enunciativa más no limitativamente, licencia de operación, licencia de emisiones
a la atmósfera, licencia de descargas de aguas residuales, cédula de operación
anual, así como el manifiesto de impacto ambiental; la Arrendataria entregará
copia de dichos certificados, autorizaciones, licencias, concesiones y permisos
al Arrendador dentro de un plazo de 5 (cinco) Días Hábiles después de haber
recibido por parte de las autoridades correspondientes dichos certificados,
autorizaciones, licencias, concesiones y/o permisos que sean requeridos para
establecer y llevar a cabo las operaciones de la Arrendataria en la Propiedad
Arrendada, incluyendo sin limitar la licencia de operación.  Asimismo, la
Arrendataria deberá entregar al Arrendador toda aquella información requerida
por el Arrendador a fin de dar cumplimiento con las Leyes, incluyendo sin
limitar, cualquier regulación o disposición relacionada con Lavado de Dinero
(“AML”); en el entendido que, en caso de que dicha información AML entregada al
Arrendador cambie, la Arrendataria deberá dentro de los 3 Días Hábiles
siguientes a dicho cambio, entregar al Arrendador la información correspondiente
a dicho cambio.

 

“Section 2.06.  Compliance with Laws. Tenant agrees to deliver Landlord on the
date hereof copy of the documents and/or information listed on Exhibit “F”
attached hereto. Likewise, during the time Tenant occupies the Leased Property,
Tenant shall be liable, at its own cost and expense, for obtaining and
maintaining in full force and effect all certificates, authorizations, licenses,
concessions and/or governmental permits that are required by the Laws to
establish and to carry out Tenant’s business operations in the Leased Property
including without limitation, operation license, atmosphere emissions license,
wastewater discharge license, annual operation license, declaration of
environmental impact;  Tenant shall deliver a copy of said certificates,
authorizations, licenses, concessions and permits to Landlord within five (5)
Business Days after receiving from the corresponding authorities such
certificates, authorizations, licenses, concessions, authorizations and/or
governmental permits that are required to establish and carry out Tenant’s
operations in the Leased Property, including without limitation operation
license.  Likewise, Tenant shall deliver to Landlord all information required by
Landlord in order to comply with the Laws, including without limitation any Anti
Money Laundering (“AML”) regulations; provided that, in the event that such AML
information delivered to Landlord changes, Tenant, within the following three
(3) Business Days of such change, shall deliver to Landlord the information
related to such change.

 

 

 

 

--------------------------------------------------------------------------------

 

Adicionalmente, la Arrendataria declara, garantiza, se compromete y acuerda que
en todo momento:

 

In addition to the foregoing, Tenant represents, warrants, undertakes and agrees
that at all times:

 

 

 

(a)La Arrendataria llevará a cabo sus operaciones de manera ética y de
conformidad con las Leyes, incluyendo sin limitar, leyes que prohíban el soborno
y el lavado de dinero (las “Leyes Anticorrupción”), leyes que requieran el
cumplimiento con legislación fiscal local, regulaciones relacionadas con la
importación y exportación y con el pago de cuotas aduanales y derechos
aplicables (las “Leyes de Importación/Exportación”) y leyes de derechos humanos
(las “Leyes de Derechos Humanos”).

 

(a) Tenant will conduct its operations ethically and in accordance with all
Laws, including but not limited to laws that prohibit commercial bribery,
payments to government officials, and money laundering (the “Anti-Corruption
Laws”), laws requiring compliance with local tax laws, import/export regulations
and payment of applicable customs and duties (the "Import/Export Laws") and
human rights laws ("Human Rights Laws").

 

 

 

(b)La Arrendataria y sus directores, funcionarios, empleados, agentes,
subcontratistas y representantes estarán familiarizados con y deberán cumplir en
todos sus aspectos con las Leyes Anticorrupción, las Leyes de
Importación/Exportación, Leyes de AML y Leyes de Derechos Humanos.

 

(b)Tenant and its directors, officers, employees, agents, subcontractors and
representatives are familiar with, and will comply in all respects with,
Anti-Corruption Laws, Import/Export Laws, AML Laws and Human Rights Laws.

 

 

 

(c)Ni la Arrendataria ni sus directores, funcionarios, empleados, agentes,
subcontratistas o representantes autorizarán o realizarán ningún pago o regalo o
ofrecerán o prometerán ningún pago o regalo de ninguna naturaleza, ya sea
directa o indirectamente, en relación con este Contrato de Arrendamiento o con
la Propiedad Arrendada a:

 

(c)Neither the Tenant nor its directors, officers, employees, agents,
subcontractors or representatives will authorize or make any payments or gifts
or any offers or promises of payments or gifts of any kind, directly or
indirectly, in connection with this Lease Agreement or the Leased Property to:

 

 

 

(i)ningún funcionario gubernamental para influenciarlo para la obtención de o
realización de algún negocio o asegurar alguna ventaja ilegal; o

 

(i)any government official to influence the official for the purpose of
obtaining or retaining business or securing some other improper advantage; or

 

 

 

(ii) ningún empleado de una empresa privada para efecto de inducirlo ilegalmente
para obtener una ventaja competitiva; y

 

(ii) any employee of a private company in order to improperly induce that
employee to provide any competitive advantage; and

 

 

 

 

--------------------------------------------------------------------------------

 

(d) ni la Arrendataria ni ninguno de sus empleados, agentes, subcontratistas o
representantes es un funcionario de gobierno, incluyendo sin limitar, un oficial
o empleado de cualquier gobierno, un funcionario de un

partido político, o candidato a un puesto público, o director, funcionario,
empleado o “afiliado” (según dicho término se define en el U.S. Securities
Exchange Act of 1934) de una dependencia gubernamental. La Arrendataria entiende
que para efectos del presente inciso, “funcionario de gobierno” puede incluir un
empleado o funcionario de una empresa comercial o Universidad o instituto de
educación superior en la cual un órgano de gobierno tenga alguna participación o
ejerza algún control sobre las actividades de dicha empresa, así como
funcionarios y empleados de organizaciones públicas internacionales.”

 

(d) neither the Tenant nor any of his employees, agents, subcontractors or
representatives is a government official, including without limitation an
official or employee of any government, an official of a political party, or a
candidate for political office, or a director, officer, employee, or “affiliate”
(as defined in regulations under the U.S. Securities Exchange Act of 1934) of a
government department.  The Tenant understands that for purposes of this
section, a "government official" may include an employee or official of a
commercial entity or a university or institute of higher learning in which a
government body has an ownership interest or exerts control over the activities
of such entity, as well as officials and employees of public international
organizations.”

 

 

 

CUARTA.  El Arrendador y la Arrendataria acuerdan en este acto eliminar el
Inciso 3.01 de la Cláusula Tercera del Contrato de Arrendamiento.

 

FOURTH.  Landlord and Tenant hereby agree to delete Section 3.01 of the Third
Clause of the Lease Agreement.

 

 

 

QUINTA.  El Arrendador y la Arrendataria en este acto acuerdan modificar el
Inciso 3.03 del Contrato de Arrendamiento, para quedar éste redactado a partir
de esta fecha, como sigue:

 

FIFTH. Landlord and Tenant hereby agree to amend Section 3.03 of the Lease
Agreement so that such section shall be read as of this date, as follows:

 

 

 

“Inciso 3.03.  Pagos Adicionales, Reparaciones y Mantenimiento.  

 

“Section 3.03.  Additional Payments, Repairs and Maintenance.  

 

 

 

Pagos Adicionales.  Además de la Renta, la Arrendataria pagará al Arrendador
todos los Impuestos, Seguros y Cargos de GOE (según se definieron dichos
términos en la Cláusula Primera del Contrato de Arrendamiento), más el IVA
correspondiente, como sigue:

 

Additional Payments.  In addition to the Rent, Tenant shall pay Landlord all
Taxes, Insurance and POE Charges (as such terms are defined in the First Clause
of the Lease Agreement), plus applicable VAT, as follows:

 

 

 

(a) Impuestos según estos quedaron definidos en la Cláusula Primera del
presente.   

 

(a) Taxes as such were defined in the First Clause hereunder.

 

 

 

 

--------------------------------------------------------------------------------

 

(b) Seguros.  Incluirán, entre otros, todas las pólizas de seguros para la
Propiedad Arrendada pagadas por el Arrendador pero que serán reembolsadas por la
Arrendataria como se prevé en este Contrato de Arrendamiento, incluyendo, entre
otros, primas, coaseguros y deducibles (en lo sucesivo denominados los
“Seguros”).  Además, en caso

de que el uso de la Arrendataria de la Propiedad Arrendada resulte en un
incremento en las primas para los Seguros del Arrendador, la Arrendataria pagará
al Arrendador, a solicitud, como Pago Adicional, un monto igual a dicho
incremento en las primas.  Los pagos de los Seguros serán adicionales a todas
las primas de seguros que la Arrendataria esté obligada a contratar conforme al
Inciso 3.07 de este Contrato de Arrendamiento.

 

(b) Insurance.  Insurance shall include, without limitation, all insurance
policies in connection with the Leased Property, paid by Landlord but that must
be reimbursed by Tenant as provided hereunder, including without limitation, any
premiums, co-insurances and deductibles (hereinafter referred to as
“Insurance”).  In addition thereto, in the event Tenant’s use of the Leased
Property shall result in an increase in the premiums for any Landlord’s
Insurance, Tenant shall pay to Landlord, upon demand, as Additional Payment, an
amount equal to such increase in premiums.  Such payments of Insurance shall be
in addition to all premiums of insurance which Tenant is required to carry
pursuant to Section 3.07 of this Lease Agreement.

 

 

 

(c) GOE. Los cargos por mantenimiento según quedaron definidos éstos en la
Cláusula Primera del presente.

 

(c) POE.    Property operating expenses as these were defined in the First
Clause hereunder.

 

 

 

(d) Liquidación de Montos Adicionales.  El Arrendador tendrá el derecho a
facturar a la Arrendataria en forma mensual, trimestral o en cualquier otra, los
Impuestos, Seguros y gastos de GOE a pagar por la Arrendataria conforme a este
Contrato de Arrendamiento, más el IVA correspondiente; la Arrendataria pagará al
Arrendador, como Pagos Adicionales, los montos que se le facturen en un plazo de
30 (treinta) días después de recibir la factura pertinente; en el entendido de
que el efectivo que la Arrendataria pague con antelación al Arrendador no
devengará intereses.  Después del cierre anual de cada ejercicio fiscal, el
Arrendador entregará un estado a la Arrendataria que contendrá la diferencia
entre los  Impuestos, Seguros y/o gastos de GOE reales y el monto total de los
pagos mensuales realizados por la Arrendataria al Arrendador.  Dentro de un
plazo de 30 (treinta) días después de recibir dicho estado, la Arrendataria
pagará al Arrendador el monto total de cualquier diferencia entre las
obligaciones reales de la Arrendataria menos el monto total de los pagos
realizados previamente de  Impuestos, Seguros y/o GOE.  En caso de que los pagos
de la Arrendataria excedan las obligaciones reales, el Arrendador le reembolsará
el excedente o lo acreditará contra las próximas obligaciones de Pagos
Adicionales mensuales.

 

(d) Payment of Additional Amounts.  Landlord shall have the right to invoice
Tenant monthly, quarterly, or otherwise from time to time, Taxes, Insurance and
POE expenses payable by Tenant under this Lease Agreement plus applicable VAT;
and Tenant shall pay to Landlord, as Additional Payments, those amounts for
which Tenant is so invoiced within thirty (30) days after receipt of said
invoice; provided that, any monies paid in advance to Landlord by Tenant shall
not accrue interest thereon.  Following the end of each property fiscal year,
Landlord shall deliver a statement to Tenant setting forth the difference
between Tenant’s actual Taxes, Insurance and/or POE expenses and the total
amount of monthly payments paid by Tenant to Landlord.  Within thirty (30) days
after receipt of said statement, Tenant shall pay to Landlord the full amount of
any difference between Tenant’s actual obligation less the total amount of
Tenant’s payments previously paid of Taxes, Insurance and/or POE.  In the event
Tenant’s payments exceed Tenant’s actual obligation, Landlord shall either
refund the overpayment to Tenant or credit said overpayment against Tenant’s
next monthly Additional Payment obligation(s).

 

 

 

 

--------------------------------------------------------------------------------

 

Si la Arrendataria no cumpliere con la liquidación oportuna de los Pagos
Adicionales, entonces pagará al Arrendador un cargo por intereses de
penalización igual a 0.5% del monto total de cada uno de los Pagos Adicionales,
según corresponda, por cada día de incumplimiento en dichos Pagos Adicionales.

 

If Tenant defaults in the timely payment of any Additional Payments, then Tenant
shall pay to Landlord a penalty interest charge equal to 0.5% of the total
amount of each of the Additional Payments, as applicable, per each day of
default in any of such Additional Payments.

 

 

 

El Arrendador mantendrá registros completos y precisos de todos los Impuestos,
Seguros y gastos de GOE que hubiere pagado y que deban ser reembolsados por la
Arrendataria como se prevé en este Contrato de Arrendamiento en relación con la
Propiedad Arrendada.

 

Landlord shall maintain complete and accurate records of all Taxes, Insurance
and POE expenses paid by Landlord that must be reimbursed by Tenant as provided
herein in connection with the Leased Property.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Derecho de Inspección. Dentro de los 90 (noventa) días siguientes a cada año del
arrendamiento, el Arrendador proporcionará a la Arrendataria una declaración (la
“Declaración”) en la cual se establezca la cantidad real de Impuestos, Seguros
y/o gastos GOE del año anterior (el “Período de Revisión”) así como cualquier
diferencia entre dichas cantidades reales y los pagos estimados hechos por la
Arrendataria para dicho período. La Arrendataria tendrá la oportunidad de
contratar los servicios de una empresa independiente de servicios de
contabilidad pública para revisar la información de soporte del Arrendador para
dichos gastos durante el Período de Revisión para verificar que dichos gastos se
encuentren adecuadamente documentados y calculados de conformidad con los
términos y disposiciones de este Contrato de Arrendamiento y la ley aplicable,
incluyendo, sin limitación, el cumplimiento de cualquier cap o limitación a
dichos gastos. Una vez recibida la notificación de que la Arrendataria ha
contratado los servicios de dicha empresa, el Arrendador deberá, dentro de los
siguientes 30 (treinta) días, proporcionar a la Arrendataria información de
soporte  (la “Documentación”) para justificar los diversos gastos y cálculos
establecidos en la Declaración. La Arrendataria hará que dicha empresa de
contabilidad y sus agentes y em

pleados mantengan toda la información contenida en la Declaración y en la
Documentación del Arrendador en estricta confidencialidad. La Arrendataria
podrá, dentro de los 30 (treinta) días siguientes a la recepción de la
Documentación, notificar al Arrendador por escrito (la “Notificación de
Controversia”) que la Arrendataria disputa cualquier cantidad incluida en la
Declaración. La falta de la Arrendataria de entregar la Notificación de
Controversia dentro de los 30 (treinta) días siguientes a la recepción de la
Documentación se entenderá como la aprobación de la Arrendataria de la
Declaración, y la Arrendataria a partir de entonces renuncia a su derecho de
disputar las cantidades incluidas en dicha Declaración. Después de la
presentación de una Notificación de Controversia, la empresa de contabilidad de
la Arrendataria proporcionará una certificación de que ciertos gastos
establecidos en la Declaración eran inexactos y excesivos, y en caso de ausencia
de evidencia por parte del Arrendador o sus contadores de dichos gastos en
controversia, el Arrendador deberá, a elección de la Arrendataria, reembolsar
dichos gastos excesivos a la Arrendataria o proporcionar un crédito contra la
Renta. Si dicho exceso excede de 5% (cinco por ciento) de los gastos reales para
el Período de Revisión, entonces el costo de los contadores y el costo de la
mencionada certificación deberá ser pagada por el Arrendador. La Arrendataria
acuerda que lo establecido en este inciso será el único método que podrá ser
utilizado por la Arrendataria para disputar cualquier cantidad de cualesquier
gastos pagaderos por la Arrendataria de conformidad con lo establecido en este
Contrato de Arrendamiento y en este acto renuncia cualquier otro derecho que
pueda tener por ley en relación con este asunto.

 

Inspection Right.  Within 90 (ninety) days after the end of each lease year,
Landlord will furnish to Tenant a statement (“Statement”) setting forth the
actual amount of Tenant’s Taxes, Insurance and/or POE expenses for the preceding
year (“Review Period”) as well as any difference between such actual amounts and
the estimated payments made by Tenant for such period.  Tenant shall have the
opportunity to engage the services of an independent certified public accounting
firm to examine Landlord’s supporting documentation for such expenses during the
Review Period to verify that such expenses are properly documented and
calculated in accordance with the terms and provisions of the Lease Agreement
and applicable law, including, without limitation, compliance with any caps or
limitation on any such expenses. Upon notice to Landlord that Tenant has engaged
the services of such firm, Landlord shall, within 30 (thirty) days, provide to
Tenant supporting documentation (“Documentation”) to substantiate the various
expenses and calculations set forth in the Statement. Tenant shall cause such
accounting firm and its agents and employees to maintain all information
contained in the Statement and in Landlord's Documentation in strict
confidence.  Tenant may, within 30 (thirty) days after receipt of the
Documentation, notify Landlord in writing ("Dispute Notice") that Tenant
disputes any amounts in the Statement. Tenant's failure to deliver the Dispute
Notice within 30 (thirty) days after receipt of the Documentation shall be
deemed to constitute Tenant's approval of the Statement and Tenant thereafter
waives the right or ability to dispute the amounts set forth in such Statement.
Following the submission of a Dispute Notice, Tenant’s accounting firm will
provide a certification that certain expenses set forth in the Statement were
inaccurate and overstated, and in the event of absent substantiation for such
challenged expenses from Landlord or its accountants, Landlord shall refund such
overstated amount to Tenant or provide a credit against Rent, at Tenant’s
option.  If such overstatement exceeds 5% (five percent) of the actual expenses
for such Review Period, then the cost of the accountant and the cost of such
certification shall be paid for by Landlord.  Tenant agrees that the provisions
established in this section shall be the sole method to be used by Tenant to
dispute the amount of any expenses owed by Tenant pursuant to the terms of this
Lease Agreement, and Tenant hereby waives any other rights at Laws relating
thereto.

 

 

 

 

Reparaciones y Mantenimiento.

 

Repairs and Maintenance.

 

 

 

(A) Obligaciones del Arrendador.

 

(A) Landlord’s Obligations.

 

 

 

 

--------------------------------------------------------------------------------

 

a. Obligaciones No Reembolsables del Arrendador.  El Arrendador, a su solo costo
y gasto, y debido al uso y desgaste normales del Edificio, deberá conservar,
reparar y reemplazar los cimientos y losas, la estructura de muros y techos del
Edificio, incluyendo muros exteriores y de carga, toda la tubería subterránea
(excepto por los desagües tapados), componentes estructurales  del pavimento del
patio de maniobras, el estacionamiento y accesos, y pasillos de la Propiedad
Arrendada (excluyendo pavimentación de asfalto),  siempre y cuando las
reparaciones no sean atribuibles a culpa, negligencia o conducta dolosa de la
Arrendataria o sus representantes, empleados, contratistas, subcontratistas,
funcionarios, proveedores, invitados y licenciatarios, en cuyo caso la
Arrendataria será responsable de cualquier reemplazo o reparación.  Todas las
reparaciones y reemplazos a ser realizados o llevados a cabo por el Arrendador
deberán ser realizados en forma profesional y correcta de conformidad con las
Leyes y parámetros de la industria para cada tipo de sistema, equipo o mejora y
las disposiciones de este Contrato de Arrendamiento, y tendrán al menos la misma
calidad y diseño original de sistema, equipo o mejoras.

 

a. Landlord’s Non Reimbursable Obligations.  Landlord, at its sole cost and
expense, and due to the Building’s normal wear and tear, shall keep, repair and
replace the foundations and slabs, wall structure, and roof structure of the
Building, including exterior and load-bearing walls, all below-ground plumbing
(except for clogged drains), structural components of all parking facilities,
driveways, truck ways, sidewalks and passageways (excluding asphalt paving),
provided that such repairs or replacements are not imputable to the fault,
negligence, or willful misconduct of Tenant or its agents, employees,
contractors, subcontractors, officers, suppliers, invitees, and licensees, in
which case Tenant shall be responsible for any required repair or replacement.
All repairs and replacements to be made or performed by Landlord shall be
performed in a good and workmanlike manner in accordance with the Laws and
industry standards for each kind of system, equipment or improvement and the
provisions of this Lease Agreement and shall be of at least the same quality and
character as the original system, equipment or improvement.

 

 

 

 

--------------------------------------------------------------------------------

 

b. Obligaciones Reembolsables del Arrendador. El Arrendador, a costo y gasto de
la Arrendataria, también será responsable de realizar todas las reparaciones no
estructurales a la Propiedad Arrendada, el Edificio para cumplir con las Leyes
(diferentes a aquellas que de acuerdo con el presente Contrato  de Arrendamiento
sean obligación de la Arrendataria realizar) o que sean apropiados para la
operación continua de la Propiedad Arrendada o el Edificio de acuerdo con lo
señalado en el presente Contrato de Arrendamiento, y cualesquiera otros gastos
documentados en los que incurra el Arrendador para la Propiedad Arrendada
incluyendo, mantenimiento o reparaciones del laminado del techo o de la membrana
del techo,  reparación y mantenimiento del aislamiento del

techo, mantenimiento del techo, incluyendo asegurar la impermeabilidad, limpieza
y pintura del techo, llevar a cabo inspecciones anuales por parte de un
consultor del Arrendador, reparaciones y mantenimiento de las canaletas y ductos
de drenaje pluvial del Edificio. El Arrendador también será responsable de la
pintura exterior, así como del pago de todos los costos, gastos, cargos y
valoraciones  de asociaciones a los cuales la Propiedad Arrendada esté sujeto
incluyéndolas cuotas del Parque Industrial, en caso de ser aplicable. Lo
anterior estará sujeto a la obligación de la Arrendataria para reembolsar al
Arrendador por dicho trabajo o costos (GOE, según se describe en el presente
Contrato de Arrendamiento).

 

b.  Landlord’s Reimbursable Obligations: Landlord, at Tenant’s cost and expense,
will also be responsible for carrying out all non-structural repairs, to the
Leased Property or the Building in order to comply with Laws (other than those
expressly required herein to be made by Tenant) or that are appropriate to the
continued operation of the Leased Property or the Building as provided in this
Lease Agreement, and all other documented expenses incurred by Landlord for or
on behalf of the Leased Property including  maintaining or repairing roof
laminate or roof membrane, repairs and maintenance of roof insulation,
maintenance of the roof, including ensuring roof water tightness, cleaning and
painting of the roof, performance of an annual roof inspection by Landlord’s
consultant, repairs and maintenance of rain drainage gutters and pipelines of
the Building. Landlord shall also be responsible for exterior painting, as well
as for paying all costs, expenses, charges or assessments related to any
association to which the Leased Property is subject including Industrial Park
fees, if applicable.  All of the above is subject to Tenant’s obligation to
reimburse Landlord for such work or expense (POE, as hereinbefore described).  

 

 

 

 

--------------------------------------------------------------------------------

 

La Arrendataria conviene en notificar de inmediato al Arrendador de cualquier
condición defectuosa o desperfecto que sea de su conocimiento y que el
Arrendador esté obligado a reparar y el Arrendador deberá proceder con
diligencia y sin demora injustificada, siempre y cuando dichas reparaciones no
sean imputables a la Arrendataria, sus empleados, contratistas, subcontratistas,
proveedores, oficiales, invitados y licenciatarios por culpa, negligencia o mala
fe; en cuyo caso la Arrendataria será responsable de dicha condición defectuosa
o falla; en el entendido que, la Arrendataria será responsable, a su costo y
gasto, de realizar cualquier reparación necesaria de cualquier componente no
estructural, y el Arrendador, a  costo y gasto de la Arrendataria, realizará la
reparación de cualquier componente estructural, con excepción de los
comprendidos dentro de las Obligaciones No Reembolsables del Arrendador. La
Arrendataria deberá otorgar al Arrendador, sus empleados y contratistas acceso a
la Propiedad Arrendada durante Días Hábiles y horas hábiles solicitado mediante
aviso con al menos dos días hábiles de anticipación  para realizar los trabajos
de reparación de acuerdo a lo señalado en el presente inciso; no obstante lo
anterior, el

Arrendador no será responsable por cualquier daño, pérdida, reclamación, acción
legal, multa, sanción o siniestro a la Propiedad Arrendada, la Arrendataria, sus
agentes, empleados, contratistas, subcontratistas, oficiales, proveedores,
invitados, licenciatarios y/o el equipo de la Arrendataria que resulten de una
condición defectuosa que el Arrendador este obligado a reparar o reemplazar si
la Arrendataria no proporcionó al Arrendador acceso a la Propiedad Arrendada.

 

Tenant agrees to notify Landlord promptly of any defective condition or
disrepair known to Tenant which Landlord is obligated to repair, and Landlord
shall proceed to make the repairs diligently and without unjustified delay;
provided that such faulty condition is not attributable to the fault,
negligence, or willful misconduct of Tenant or its agents, employees,
contractors, subcontractors, officers, suppliers, invitees, and licensees; in
which case Tenant shall be responsible for such defective condition or
disrepair; in the understanding that Tenant shall be responsible, at its own
cost and expense, to perform any required repair of non-structural component,
and Landlord shall, at Tenant’s cost and expense,  perform any required repair
of any structural component with exception of Landlord’s Non Reimbursable
Obligations. Tenant shall grant Landlord, its employees and contractors access
to the Leased Property during Business Days and hours, which access was
requested with at least two business days notice in order to carry out repair
works pursuant to this Section; notwithstanding the foregoing, Landlord shall
not be responsible for any damage, loss, claim, legal action, fine, sanction or
casualty to the Leased Property, Tenant, Tenant’s agents, employees,
contractors, subcontractors, officers, suppliers, invitees, and licensees,
and/or Tenant’s equipment as a result of the any defective condition that
Landlord is obligated to repair or replace if Tenant did not provide Landlord
with access to the Leased Property.

 

 

 

 

Salvo lo dispuesto en el presente Contrato de Arrendamiento, el Arrendador no
estará obligado a proporcionar mantenimiento, reparaciones, o cualquier otro
servicio adicional a la Arrendataria o a la Propiedad Arrendada, incluyendo sin
limitar todo lo relacionado al HVAC (calefacción, ventilación y aire
acondicionado).

 

 

Except as provided herein, Landlord shall not be obligated to provide any
additional maintenance, repairs, or services to Tenant or the Leased Property,
including without limitation anything related to HVAC Systems (Heat, Ventilation
and Air Conditioning).

 

 

 

Las Obligaciones Reembolsables del Arrendador estarán sujetas a los términos y
condiciones de los reembolsos de los Pagos Adicionales.

 

Landlord's Reimbursable Obligations shall be subject to the terms and conditions
related to the reimbursement of the Additional Payments herein.  

 

 

 

 

--------------------------------------------------------------------------------

 

(B) Obligaciones de la Arrendataria.  Excepto por las obligaciones del
Arrendador antes previstas, la Arrendataria, a su costo y gasto exclusivos,
mantendrá, reparará, reemplazará y conservará (excluyendo las Obligaciones
Reembolsables del Arrendador) la Propiedad Arrendada, así como todo el equipo y
todos los elementos fijos en el mismo, incluyendo, entre otros, juntas de pisos,
selladores epóxicos relacionados con losas de pisos y muros, tubería expuesta,
todos los sistemas, elementos fijos, calefacción, aire acondicionado,
eléctricos, de gas, agua, drenaje y otros similares, sistemas de HVAC
(Calefacción y Aire Acondicionado) y cualquier transformador eléctrico,
mobiliario y equipo así como el mantenimiento del interior de la Propiedad
Arrendada (incluyendo muros interiores, cubiertas de techos y pisos), muros
exteriores (excluyendo la pintura de los muros exteriores la cual deberá ser
realizada

por el Arrendador y reembolsada por la Arrendataria), mantenimiento a las
plataformas de acceso y cualquier otro equipo de carga,  vidrios de ventanas,
carcasa de ventanas y umbrales, áreas de carga y plataformas de acceso,
escaleras exteriores, puertas de acceso, marcos de las puertas (tanto afuera
como adentro), azulejo del techo, y letreros de la Arrendataria en el exterior
del Edificio en buenas condiciones de orden y funcionamiento (incluyendo
realizar las reparaciones necesarias) y de conformidad con todas las Leyes,
disponer de residuos de su producción, proporcionar remoción de residuos,
disposición de residuos normales de oficina y residuos de comida, proporcionar
sus propios servicios de limpieza. La Arrendataria deberá mantener la Propiedad
Arrendada en buenas condiciones y en orden, y hará los acuerdos y pagará por el
retiro completo de basura y desechos.

 

(B) Tenant’s Obligations. Except for Landlord’s obligations set forth above,
Tenant, at its sole cost and expense, shall keep, repair, replace and maintain
the Leased Property and all fixtures and equipment therein, including, without
limitation,  the floor joints, epoxy seals relating to floor slabs and walls,
above ground plumbing, heating, air-conditioning, electrical, gas, water, sewage
and similar systems, HVAC systems (Heat, Ventilation and Air Conditioning) and
any electric transformers,  fixtures and equipment as well as the maintenance of
the interior of the Leased Property (including interior walls, ceiling and floor
coverings), maintenance and repairs of dock leveler and all other dock
equipment, exterior walls (excluding exterior wall  painting, which shall be
performed by Landlord and reimbursed by Tenant), window glass, windows casing
and sills, loading docks, exterior steps, entrance doors, door jambs (both
inside and outside), ceiling tile and signs of Tenant on the outside of the
Building in good repair, order, and condition (including making replacements as
necessary) and in accordance with all Laws, dispose of its production waste,
provide waste removal and disposal for normal office garbage and food waste,
provide its own janitorial services. Tenant shall keep the Leased Property clean
and in good order and shall arrange and pay for all garbage and refuse removal.

 

 

 

La Arrendataria, sus agentes, empleados, contratistas, subcontratistas,
oficiales, invitados y/o licenciatarios no accederá al techo del Edificio, con
excepción del mantenimiento y/o reparaciones que la Arrendataria dará al equipo
de calefacción y aire acondicionado (HVAC); en el entendido de que, dicho acceso
será a su propio costo, riesgo y gasto. La Arrendataria no colocará ni mantendrá
equipo u otros elementos en el techo sin la autorización por escrito del
Arrendador, la cual puede ser otorgada o negada a entrega discreción del
Arrendador.

 

Tenant, Tenant’s agents, employees, contractors, subcontractors, officers,
suppliers, invitees, and licensees shall not access or enter upon the roof of
the Building except to maintain and/or repair the heat, ventilation and air
conditioning (HVAC); provided that, such access shall be at Tenant’s sole cost,
risk and expense. Tenant shall not place or maintain any equipment or other
items on the roof, without Landlord’s consent, which Landlord may grant or
withhold at its sole and absolute discretion.

 

 

 

 

--------------------------------------------------------------------------------

 

Todas las reparaciones, mantenimiento y reemplazos a ser realizados por la
Arrendataria deberán ser en forma profesional y correcta de conformidad con las
Leyes, parámetros de la industria para cada tipo de sistema, equipo o edificio y
las disposiciones de este Contrato de Arrendamiento, y tendrán al menos la misma
calidad y diseño que el trabajo o elemento original.  La Arrendataria, a su
gasto, celebrará un contrato de mantenimiento para el sistema de HVAC
(Calefacción y Aire Acondicionado)  y el transformador eléctrico que dan
servicio a la Propiedad Arrendada y, a solicitud del Arrendador,

celebrará contratos de mantenimiento para otros sistemas que dan servicio a la
Propiedad Arrendada, en cada caso con un contratista razonablemente aprobado por
el Arrendador; en el entendido de que, dicha solicitud del Arrendador, ya sea
con respecto a uno o a todos los sistemas, no deberá constituir una renuncia o
liberación de la Arrendataria de alguna de las obligaciones de la Arrendataria
bajo el presente Contrato de Arrendamiento.  En caso de que la Arrendataria no
cumpla con esta obligación como se mencionó, además de los otros derechos y
recursos, el Arrendador tendrá el derecho a entrar a la Propiedad Arrendada y
subsanar el incumplimiento en cualquier momento sin notificación, en cuyo caso,
la Arrendataria pagará al Arrendador el costo del mismo cuando se solicite.

 

All repairs, maintenance and replacements to be made or performed by Tenant
shall be performed in a good and workmanlike manner in accordance with the Laws,
industry standards for each kind of system, equipment or building and the
provisions of this Lease Agreement and shall be at least the same quality and
design as the original work or item. Tenant shall, at Tenant’s expense, enter
into a maintenance contract with respect to the HVAC system (Heat, Ventilation
and Air Conditioning) and the electric transformers serving the Leased Property
and, at Landlord’s request, shall enter into maintenance contracts with respect
to other systems serving the Leased Property, in each case with a contractor
reasonably approved by Landlord,  provided that this request by Landlord either
with respect to one system or all systems, shall not constitute a waiver or
release of Tenant from any of Tenant’s obligations hereunder. In the event that
Tenant fails to comply with its obligations as aforesaid, in addition to its
other rights and remedies hereunder, Landlord shall have the right to enter the
Leased Property and cure such failure at any time without any notice, in which
event Tenant shall repay to Landlord the cost thereof upon demand.

 

 

 

La Arrendataria no será responsable por el costo de reparaciones,
reconstrucciones y/o restauraciones de la Propiedad Arrendada derivadas de algún
siniestro cubierto por las pólizas de seguro establecidas en el Inciso 3.07 del
presente, siempre y cuando dicho siniestro no haya sido causado a consecuencia
de la culpa o negligencia de la Arrendataria, sus empleados, representantes,
proveedores, contratistas, subcontratistas o visitantes. No obstante lo
anterior, la Arrendataria será responsable del pago de dicho siniestro cuando el
mismo haya sido causado a consecuencia de la culpa o negligencia de la
Arrendataria, sus empleados, representantes, proveedores, contratistas,
subcontratistas o visitantes y la compañía de seguros no cubriere la
indemnización correspondiente por causas imputables a la Arrendataria.

 

Tenant shall not be responsible for the cost of repairs, reconstruction and/or
restorations of the Leased Property in connection with any casualty covered by
the insurance policies established in Section 3.07 hereof, as long as such
casualty was not caused by fault or negligence of Tenant, its employees,
representatives, suppliers, contractors, subcontractors or visitors.
Notwithstanding the foregoing, Tenant will be responsible for the cost of
repairs, reconstruction and/or restorations of the Leased Property in connection
with any casualty caused by fault or negligence of Tenant, its employees,
representatives, suppliers, contractors, subcontractors or visitors and the
insurance company refuses to indemnify due to causes attributable to Tenant.

 

 

 

SEXTA.  El Arrendador y la Arrendataria en este acto acuerdan modificar el
inciso 3.07 para que el mismo quede redactado a partir de esta fecha, como se
señala a continuación:

 

SIXTH.  Landlord and Tenant hereby agree to amend section 3.07 for such to read
as of this date, as indicated below:

 

 

 

“Inciso 3.07. Seguros.

 

“Section 3.07. Insurance.  

 

 

 

 

--------------------------------------------------------------------------------

 

(A) Durante el Término de este Contrato el Arrendador contratará y mantendrá en
vigor pólizas de seguro que cubran la Propiedad Arrendada, que serán
reembolsadas por la Arrendataria, con la cobertura y las características que se
mencionan a continuación; en el entendido de que en caso de que la Arrendataria
no reembolse oportunamente los montos mencionados, entonces pagará al Arrendador
un cargo por intereses de penalización equivalente a 0.5% del monto total a ser
reembolsado, por cada día de demora hasta su reembolso.

 

(A) During the Term of this Lease Agreement, Landlord will obtain and maintain
in force and effect insurance policies covering the Leased Property, which shall
be reimbursed by Tenant, with the coverage and characteristics referred to
hereinafter; provided that, in the event that Tenant fails to timely reimburse
the above mentioned amounts, then, Tenant shall pay Landlord a penalty interest
charge equivalent to 0.5% of the total amount to be reimbursed, per each day of
delay until reimbursement of the same.

 

 

 

(1) Seguros contra Todo Riesgo – Edificio del Arrendador.  Los seguros contra
Todo Riesgo que cubran el Edificio contra pérdidas o daños por incendios, rayos,
explosiones, erupciones volcánicas, huelgas, eventos hidrometeorológicos
(inundaciones, huracanes, tormentas, granizo, etc.), temblores, revueltas, daños
de aeronaves y vehículos, daños por humo, vandalismo, daños en propiedad ajena
realizados intencionalmente, incluyendo, entre otros, daños a cimientos, retiro
de basura y otros riesgos que ahora o en el futuro abarque una póliza de
cobertura ampliada en México, y los riesgos que estén cubiertos por un monto
igual al valor total de reemplazo del Edificio; en el entendido de que dicho
valor se ajustará anualmente en forma que represente en todo momento el costo
total de reemplazo del Edificio.  Esta póliza deberá incluir una renuncia a
subrogación contra la Arrendataria.

 

(1) All Risk Insurance – Landlord’s Building. All Risk insurance covering the
Building against loss or damage by fire, lightning, explosion, volcanic
eruptions, strikes, hydro-meteorological events (flood, hurricanes, windstorm,
hail, etc.), earthquake, riot, damage from aircraft and vehicles, smoke damage,
vandalism, malicious mischief, including, but not limited to, damage to the
foundations, rubbish removal and any other risks now or hereafter embraced by an
extended coverage policy in Mexico, and such other risks as are covered in an
amount equal to the full replacement value of the Building; provided that, such
value shall be annually adjusted in such form to represent at all times the
total replacement cost of the Building.  This policy shall include a waiver of
subrogation against Tenant.

 

 

 

(2) La cobertura de Pérdida de Rentas para las obligaciones de renta de la
Arrendataria conforme a este Contrato de Arrendamiento o utilidades brutas del
negocio de la Arrendataria por un periodo de 1 (un) año y en su caso, también
incluirán la cobertura para Maquinaria y Equipo para maquinaria y equipo
propiedad del Arrendador instalados en el Edificio.

 

(2) Loss of Rents coverage for rent obligations of Tenant hereunder or gross
profit of business of Tenant for a period of one (1) year and, if applicable,
will also include Machinery and Equipment coverage for Landlord-owned machinery
and equipment installed in the Building.

 

 

 

(3) Cobertura de responsabilidad civil por un monto igual a $5,000,000.00
Dólares.

 

(3) Civil liability coverage for an amount equal to $5,000,000.00 Dollars.

 

 

 

 

--------------------------------------------------------------------------------

 

(4) De ser aplicable a las operaciones de la Arrendataria, cobertura para daños
o pérdidas provocados por la operación defectuosa de una caldera (o compresor)
y/o la explosión interna de una caldera de alta presión (compresor).

 

(4)  If applicable to Tenant's operations, coverage for damages or losses caused
by the defective operation of a boiler (or compressor) and/or the internal
explosion of a high pressure boiler (compressor).

 

 

 

(5) Coaseguro del 0%.

 

(5) Co-insurance of 0%.

 

 

 

(6) El deducible será igual o menor que $25,000.00 Dólares.

 

(6) Deductible to be equal to or less than $25,000.00 Dollars.

 

 

 

(B) Compañías de Seguros.  Todos los seguros se contratarán con compañías de
prestigio autorizadas para realizar operaciones en México de conformidad con las
Leyes aplicables.

 

(B) Insurance Carriers. All insurance shall be placed with reputable companies
licensed to do business in Mexico, in accordance with applicable Laws.

 

 

 

(C) Agravante de Riesgos.  La Arrendataria no realizará actos en la Propiedad
Arrendada ni almacenará objetos en el mismo, excepto como lo permitan ahora o en
el futuro los departamentos de bomberos, consejos de aseguradoras de incendios u
organizaciones de clasificación de seguros competentes u otras autoridades
competentes, y solo entonces por la cantidad y en la forma de almacenamiento que
no incrementen la tarifa existente, no afecten adversamente ni den lugar a
cancelación, de las pólizas de seguro que cubren la Propiedad
Arrendada.  Durante el Término, la Arrendataria notificará oportunamente a su
compañía aseguradora y al Arrendador de cualquier condición agravante de riesgos
(incluyendo, entre otros, cambios del giro de la Arrendataria en la Propiedad
Arrendada, el uso de Materiales Peligrosos y/o Materiales Peligrosos Prohibidos,
el establecimiento de almacenes fiscalizados, etc.).

 

(C) Risk Aggravation. Tenant shall not carry out any act in the Leased Property
or store any object therein except as now or hereafter permitted by any fire
department, board of fire underwriters, or insurance rating organization having
jurisdiction or other authority having jurisdiction and then only in such
quantity and manner of storage as not to increase the existing rate of, or
adversely affect, or cause a cancellation of, any insurance policies covering
the Leased Property. During the Term, Tenant shall notify in a timely manner to
his insurance company and to Landlord, about any risk aggravation condition
(including without limitation, any modification of the line of business of
Tenant in the Leased Property, the use of Hazardous Materials and/or Prohibited
Hazardous Materials, the establishment of bonded warehouses, etc.).

 

 

 

 

--------------------------------------------------------------------------------

 

(D) En caso de siniestros en la Propiedad Arrendada que provoquen daños o
destrucción al mismo, incluyendo sin limitar cualquier asunto relacionado con el
Sistema Contra Incendios en el cual la Arrendataria tenga conocimiento de que
dicho Sistema Contra

Incendios no se encuentra en buen funcionamiento, la Arrendataria notificará por
escrito de inmediato al Arrendador y colaborará con éste para realizar acciones
de inmediato o entregar notificaciones respecto al siniestro y la aplicación de
los seguros de la Propiedad Arrendada con las compañías aseguradoras y/o
autoridades competentes; en el entendido de que, dicha notificación deberá
hacerse de manera simultánea por correo electrónico al Arrendador.

 

(D) In case of any casualty in the Leased Property causing damage or destruction
to the same, including without limitation to any matter related to the Fire
Protection System where Tenant becomes aware that the Fire Protection System is
not working properly, then Tenant shall immediately notify Landlord in writing
and shall assist Landlord to conduct any action immediately or to provide any
notice in connection with said casualty and application of the insurance of the
Leased Property with the insurance companies and/or competent authorities;
provided that such notification shall be done immediately simultaneously also
through an email to Landlord.

 

 

 

(E) La suma de los seguros pagados como resultado de daños o destrucción de la
Propiedad Arrendada será pagada al Arrendador a fin de restablecer, reemplazar,
reconstruir o reparar la Propiedad Arrendada en forma tan cercana como sea
posible a la condición previa antes del daño o destrucción.  Los productos de
los seguros contratados por el Arrendador y que por cualquier razón la
Arrendataria reciba se entregarán de inmediato al Arrendador, y en todo momento,
dentro de un plazo de 5 (cinco) Días Hábiles a partir de que se reciban.

 

(E) The sum of the insurance amounts paid as a result of any damage or
destruction of the Leased Property, shall be paid to Landlord for the purpose of
restoring, replacing, rebuilding or repairing the Leased Property as nearly as
possible to its former condition prior to said damage or destruction. Any
insurance proceeds from insurance policies hired by Landlord and for any reason
received by Tenant shall be immediately delivered to Landlord, and at all times,
within five (5) Business Days following the receipt of said proceeds.

 

 

 

(F) La Arrendataria reembolsará al Arrendador los montos que éste haya pagado
respecto a los seguros de la Propiedad Arrendada, incluyendo, entre otros,
deducibles y coaseguros aplicables.

 

(F) Tenant shall reimburse Landlord any amount paid by Landlord in connection
with the Leased Property insurance, including, but not limited to, applicable
deductibles and co-insurance.

 

 

 

 

--------------------------------------------------------------------------------

 

(G) Seguros contra Todo Riesgo – Bienes de la Arrendataria.  La Arrendataria
mantendrá durante toda el Término, a su gasto, un seguro contra Todo Riesgo que
cubra maquinaria, equipo, materias primas y otros bienes personales de su
propiedad, contra pérdidas o daños por incendios, rayos, explosiones, eventos
hidrometeorológicos (inundaciones, tormentas, granizo, etc.), temblores,
revueltas, daños de aeronaves y vehículos, daños por humo, vandalismo, daños en
propiedad ajena realizados intencionalmente, y los riesgos que estén cubiertos
por un monto igual al valor total de reemplazo de los bienes de la
Arrendataria.  Esta póliza de seguro in

cluirá la cobertura por Interrupción de negocios, entre otras cosas, para
obligaciones monetarias generales de la Arrendataria excepto por las rentas
mencionadas en el Inciso 3.07, subsección A número 2.

 

(G) All Risk Insurance – Tenant’s Property. Tenant shall maintain throughout the
Term, at its expense, All Risk insurance covering Tenant-owned machinery,
equipment, raw materials, and Tenant’s other personal property against loss or
damage by fire, lightning, explosion, hydro-meteorological events (flood,
windstorm, hail, etc.), earthquake, riot, damage from aircraft and vehicles,
smoke damage, vandalism, malicious mischief and such other risks as are covered
in an amount equal to the full replacement value of Tenant’s properties. This
insurance policy shall include business Interruption coverage for, among other
things, Tenant’s general monetary obligations except for the Rents pursuant to
Section 3.07, subsection A number 2.

 

 

 

(H) Seguro de Responsabilidad Civil de la Arrendataria. Adicionalmente, la
Arrendataria deberá contratar, a su costo y gasto, un seguro de responsabilidad
civil por las actividades y operaciones de la Arrendataria en la Propiedad
Arrendada que cubra reclamaciones por lesiones o muerte y/o daños en propiedad
ajena por un monto igual a $3,000,000.00 de Dólares.  La Arrendataria deberá
entregar al Arrendador, dentro de los siguientes 5 días naturales siguientes a
la firma de este Contrato de Arrendamiento (y 5 días naturales antes del
vencimiento de dichos seguros), evidencia en que conste que dichos seguros han
sido contratados (o renovados, en su caso).

 

(H) Tenant’s Civil Liability Insurance.  Tenant shall obtain, at its own cost
and expense, a civil liability insurance to cover Tenant's activities and
operations in the Leased Property against injury or death claims and/or damage
to third parties’ property in an amount equal at least  $3,000,000.00
Dollars.  Tenant shall deliver to Landlord, within five (5) calendar days
following execution hereof (and five (5) calendar days prior to the expiration
of said insurance policies), the documents evidencing that said insurance
policies have been contracted (or renewed, if applicable).

 

 

 

(I) Certificados de Seguros.  La Arrendataria entregará al Arrendador una carta
emitida por la compañía aseguradora antes de la Fecha de Inicio y de cada fecha
de aniversario, o la fecha de renovación de la póliza correspondiente a partir
de entonces.  La carta debe contener un resumen de todas las coberturas de
seguros y montos asegurados respectivos, deducibles, coaseguros, exclusiones y
los endosos mencionados en la cláusula de seguros de este Contra, en un formato
claro, explícito y fácil de leer, según lo requiera y exponga el Arrendador.  En
caso de que la Arrendataria no entregue en tiempo y forma al Arrendador la carta
aquí señalada, el Arrendador tendrá el derecho a contratar dichas pólizas de
seguros y renovarlas anualmente hasta la terminación del Contrato de
Arrendamiento, y la Arrendataria acepta reembolsar el costo correspondiente a
cada renovación, y además perderá el derecho a contratar dichas pólizas de
seguro por sí misma.”

 

(I) Insurance Certificates. Tenant shall deliver to Landlord a letter issued by
the insurance company prior to the Commencement Date and each anniversary date,
or the corresponding policy renewal date thereafter. Such letter must contain an
abstract of all insurance coverages and their respective insured amounts,
deductibles, co-insurance, exclusions and the endorsements mentioned within the
insurance clause of this Agreement, in a clear, explicit and easy to read
format, as required and outlined by Landlord. In the event Tenant does not
provide in time and manner to Landlord such letter required in this Agreement,
Landlord will have the right to acquire such insurance policies and to renew
them annually until the termination of the Agreement and Tenant accepts to
reimburse the cost corresponding to each renewal, waiving Tenant the right to
acquire such insurance policies itself.”

 

 

 

 

--------------------------------------------------------------------------------

 

SÉPTIMA.  El Arrendador y la Arrendataria en este acto acuerdan modificar el
inciso 10.01 relativo al Sistema Contra Incendios, para que dicha sección quede
redactada a partir de esta fecha, como se señala a continuación:

 

SEVENTH. Landlord and Tenant hereby agree to amend section 10.01 related to the
Fire Protection System, so that such section shall be read as of this date, as
indicated below:

 

 

 

“Inciso 10.01.  Sistema Contra Incendio. Las partes reconocen que la Propiedad
Arrendada cuenta con un sistema contra incendios de las especificaciones se
encuentran descritas en el Anexo “C” que se adjunta al presente Contrato de
Arrendamiento como parte integrante del mismo, mismo que será considerado como
parte de la Propiedad Arrendada (en lo sucesivo el “Sistema Contra Incendios”).

 

“Section 10.01.  Fire Protection System.  The parties acknowledge that a Fire
Protection System of the specifications described on Exhibit “C” attached hereto
and made a part hereof is installed at the Leased Property and shall be
considered as part of the Leased Property (hereinafter referred to as the “Fire
Protection System”).

 

 

 

Las partes acuerdan y reconocen que el Sistema Contra Incendios es compartido
con un tercero, en el entendido que la Arrendataria cuenta con un convenio
relativo al uso compartido del Sistema Contra Incendios y los términos y
condiciones de dicho uso.  Independientemente de lo anterior, la responsabilidad
frente al Arrendador respecto de la administración, mantenimiento, monitoreo y
reparación del Sistema Contra Incendios estará a cargo de la Arrendataria, de
conformidad con lo siguiente:

 

The parties hereby agree and recognize that the Fire Protection System is shared
with a third party, in the understanding that the Tenant has an agreement
relating to the shared use of the Fire Protection System and terms and
conditions thereof.  Regardless of the preceding, the responsibility before
Landlord, for the management, maintenance, monitoring and repair of the Fire
Protection System shall be responsibility of Tenant, pursuant to the following:

 

 

 

1. La Arrendataria deberá mantener aquellas partes del Sistema Contra Incendios
que se enlistan en el Anexo “C” en buenas condiciones de funcionamiento y llevar
a cabo puntualmente todas las actividades de mantenimiento descritas en el Anexo
“C-1” aquellas recomendadas por el fabricante del Sistema Contra Incendios,
aquellas requeridas por las Leyes y cualesquier otras recomendaciones que puedan
ser requeridas para efectos de mantener el Sistema Contra Incendios en buenas
condiciones de mantenimiento.

 

1. Tenant shall keep those portions of the Fire Protection System listed in
Exhibit “C” in good working order and will timely perform all of the maintenance
activities set forth in Exhibit “C-1”, those recommended by the Fire Protection
System manufacturer, those required by Laws and any others that may be required
in order to maintain the Fire Protection System in good working conditions.

 

 

 

 

--------------------------------------------------------------------------------

 

2.  La Arrendataria conviene en cubrir todos y cada uno de los gastos
relacionados con el mantenimiento y operación del Sistema Con

tra Incendios, incluyendo cualesquier mantenimiento preventivo y el
mantenimiento anual que deba realizarse al Sistema Contra Incendios de
conformidad con las actividades de mantenimiento señaladas en el Anexo “C-1” del
presente Contrato de Arrendamiento.

 

2. Tenant agrees to pay for each and every one of the costs and expenses related
to the maintenance and operation of the Fire Protection System, including any
preventive and annual maintenance that must be performed per the list of
maintenance activities detailed in Exhibit “C-1” hereof.

 

 

 

3. La Arrendataria dará acceso al Arrendador previo aviso del Arrendador con 24
horas de anticipación y de forma tal que se interfiera lo menos posible en las
operaciones de la Arrendataria para efectos de permitir que el Arrendador lleve
a cabo   verificaciones periódicas al Sistema Contra Incendios, en el entendido
de que, la Arrendataria deberá cooperar con el Arrendador en todos los aspectos
de las verificaciones periódicas del Sistema Contra Incendios.

 

3.      Tenant shall provide Landlord with access to the Leased Property upon 24
hours’ notice to allow Landlord, through its contractors, in a manner that least
disturbs Tenant´s operations, to perform periodic testing of the Fire Protection
System; provided that, Tenant shall cooperate with Landlord in all respects in
periodic testing of the Fire Protection System.

 

 

 

4. En caso de que el Arrendador o la Arrendataria consideren que el Sistema
Contra Incendios no está funcionando de manera óptima, la Arrendataria acuerda
que dará acceso al Arrendador, sin necesidad de previo aviso, para efectos de
inspeccionar el Sistema Contra Incendios, asegurar el buen funcionamiento y/o
ponerse de acuerdo con la Arrendataria para que se lleve  a cabo a gasto y costa
de la Arrendataria inmediatamente, cualquier actividad de mantenimiento que sea
necesaria, prueba y/o , reparaciones.”

 

4.      In the event that Landlord or Tenant believes that the Fire Protection
System is not operating optimally, Tenant agrees to provide access to the Leased
Property to Landlord without notice for the purpose of inspecting the Fire
Protection System, ensuring its proper function, and/or to agree with Tenant the
performance of any required maintenance activity, tests and/or repairs.”

 

 

 

OCTAVA.  TÉRMINOS QUE PREVALECEN. En caso de existir alguna discrepancia entre
lo dispuesto por este Modificatorio y el Contrato de Arrendamiento, se estará a
lo dispuesto por este Modificatorio.  Igualmente, cualquier disposición que no
se haya modificado mediante este Modificatorio, se deberá entender que continúa
en vigor según originalmente acordada en el Contrato de Arrendamiento.

 

EIGHTH.  PREVAILING TERMS.  In the event of discrepancy between the provisions
of this Amendment and the Lease Agreement, the provisions of this Amendment
shall prevail.  Also, any provision not modified by means of this Amendment
shall be understood valid as originally agreed upon in the Lease Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

NOVENA.  GARANTÍA. TPI-Composites, Inc. comparece al presente a fin de
manifestar que conoce y es conforme con los términos

y condiciones en los que se modifica el Contrato de Arrendamiento mediante este
Modificatorio, ratificando que sus respectivas obligaciones como Fiador
permanecen vigentes y surtiendo efectos independientemente de las modificaciones
realizadas al Contrato de Arrendamiento.

 

NINTH.  GUARANTEE.  TPI-Composites, Inc. hereby appears as to state and
acknowledge the terms and conditions in which the Lease Agreement is amended by
means of this Amendment, ratifying that its respective obligations as Guarantor
remain valid and in force irrespective of the modifications made to the Lease
Agreement.

 

--------------------------------------------------------------------------------

 

 

 

 

DÉCIMA. DEPÓSITO EN GARANTÍA. Las partes en este acto acuerdan que, al momento
de firma del presente, la Arrendataria deberá actualizar su Depósito en Garantía
de acuerdo con la definición (6) del Inicio 1.01., la cual fue modificada en el
presente Convenio.

 

TENTH. The parties hereby agree that, as of the execution hereof, the Lessee
shall update its Security Deposit in accordance with definition (6) of Section
1.01., which was modified in herein below.

 

 

 

DÉCIMA PRIMERA. NO NOVACIÓN. El Arrendador y la Arrendataria expresamente
convienen en que en ningún caso deberá entenderse o interpretarse este Convenio,
como novación o cumplimiento de las obligaciones de la Arrendataria conforme al
Contrato de Arrendamiento, las que permanecerán en pleno vigor y efecto sin
ninguna otra obligación o modificación que las modificaciones contenidas en este
Convenio.  Las partes por este medio confirman y ratifican en todos sus aspectos
las disposiciones del Contrato de Arrendamiento que no sean expresamente
modificadas en este Convenio.

 

ELEVENTH. NON NOVATION. Landlord and Tenant expressly agree that in no event
this Agreement shall be deemed as novation nor as compliance of the Tenant's
obligations regarding the Lease Agreement that shall stay in fully valid and in
force with no other obligation or amendment than the ones contained herewith.
The parties, by these means confirm and ratify in every aspect the provisions of
the Lease Agreement that are not expressly amended hereto.  

 

 

 

 

DÉCIMA SEGUNDA. INTEGRACIÓN. Queda expresamente convenido que el presente
Convenio es parte integrante del Contrato de Arrendamiento y, por consiguiente,
todas las referencias que se hagan en o con respecto al Contrato de
Arrendamiento, se entenderán que incluyen al presente Convenio.

 

TWELFTH. INTEGRATION. It is expressly agreed that this Agreement is an integral
part of the Lease Agreement and, consequently, all the references thereto or
therewith shall be deemed as including this Agreement.

 

 

 

EN TESTIMONIO DE LO ANTERIOR, las partes del presente Convenio lo suscriben por
conducto de sus funcionarios o mandatarios debidamente autorizados para ello, en
la fecha indicada al principio de este Convenio.

 

IN WITNESS WHEREOF, this Agreement's parties execute it through their legal
representatives duly authorized for such effect and to be effective as of the
date mentioned at the beginning of this Agreement.

 

 

 

“ARRENDADORA” / “LANDLORD”:

 

“ARRENDATARIA” / “TENANT”:

 

 

 

Macquarie México Real Estate Management, S.A. de C.V. en representación de
CIBanco, S.A., Institución de Banca Múltiple, como fiduciario del fideicomiso
irrevo-cable de administración identificado como F/00922 MMREIT Industrial Trust
III

 

TPI-Composites, S. de R.L. de C.V.

 

--------------------------------------------------------------------------------

 

 

 

/s/ Monica Ardila Villarreal

 

/s/ Victor Manuel Saenz Saucedo

Por/By: Mónica Ardila Villarreal

 

Por / By:  Víctor Manuel Sáenz Saucedo.

Cargo/Title: Apoderado/Attorney-in-fact

 

Cargo / Title: Apoderado/Attorney-in-fact

 

 

 

/s/ Peter M. Gaul

 

 

Por/By: Peter M. Gaul

 

 

Cargo/Title: Apoderado/Attorney-in-fact

 

 

 

“FIADOR” / “GUARANTOR”:

 

TPI-Composites, Inc.

 

 

/s/ Steven C. Lockard

 

 

Por / By: Steven C. Lockard.

 

 

Cargo / Title: Apoderado/Attorney-in-fact

 

 

 

--------------------------------------------------------------------------------

 

 

ANEXO/EXHIBIT “C”

 

ESPECIFICACIONES DEL SISTEMA CONTRA INCENDIOS/

FIRE PROTECTION SYSTEM SPECIFICATIONS

Tanque agua 250,000 galones

Bomba diesel 2,000 galones @ 125 psi

Bomba eléctrica de 2,000 galones a 125 psi

Bomba Jockey de 20 galones @ 130 psi

Hidrante interior: Mangueras de 1 1/2in × 30 metros, válvula angular, chiflón
ajustable

 

CJSJZ08:

 

 

Rociadores en Oficinas:

Tipo:

Pendent

Factor

K= 5.6

Npt:

1/2"

Riesgo:

Ligero

 

Rociadores en Producción:

Tipo:

Up-Right

Factor

K= 11.2

Npt:

3/4"

Riesgo:

Extra

Densidad.

0.48gpm/2500 ft2

 

Water tank 250,000 Gallons

Diesel pump 2,000 GPM @ 125 psi

Electric pump 2,000 GPM @ 125 psi

Jockey pump 20 GPM @ 130 psi

Interior hydrant: 1 1/2in × 100 ft. hoses, angular valve, nozzle.

 

CJSJZ08:

 

 

Offices sprinklers:

Type:

Pendent

Factor

K= 5.6

Npt:

1/2"

Risk:

Light

 

Production area sprinklers:

Type:

Up-Right

Factor

K= 11.2

Npt:

3/4"

Risk:

Extra

Density:

0.48gpm/2500 ft2

 

--------------------------------------------------------------------------------

 

ANEXO/EXHIBIT “C-1”

 

ACTIVIDADES DE MANTENIMIENTO AL SISTEMA CONTRA INCENDIOS

(PREVENTIVO Y ANUAL)/

FIRE PROTECTION SYSTEM MAINTENANCE ACTIVITIES

(PREVENTIVE AND ANNUAL)

 

•

Deberán Ilevarse a cabo pruebas de arranque de las bombas eléctricas y los
motores de combustión interna.

 

•

Se deberá revisar el correcto funcionamiento de: hidrantes exteriores,
mangueras, hidrantes de pared, detectores de humo y censores de temperature /
calor de acuerdo a las especificaciones del proveedor.

 

•

Las líneas del sistema contra incendio deberán mantenerse libres de óxidos y
deberán pintarse en caso de ser necesario.

 

•

Starting tests shall be carried out on electric pumps and diesel motors.

 

•

The good function of the following must be checked: sidewalk hydrants, hose
extensions, wall hydrants, smoke detectors and temperature/heat sensors in
accordance with the specifications of the manufacturer.

 

•

In the interior distribution lines of the fire system, rusted areas shall be
located, repainted and noted with respect to the fire system, when needed.

 

 

--------------------------------------------------------------------------------

 

ANEXO/EXHIBIT “F”

 

LISTADO DE DOCUMENTACIÓN Y/O INFORMACIÓN / LISTED DOCUMENTATION AND/OR
INFORMATION

Customer’s Checklist

Customer/Vendor shall deliver Landlord:

 

•

Copy of Customer’s/Vendor’s insurance certificate (if applicable under the
lease/contract)

 

•

Copy of Customer’s/Vendor’s articles of Incorporation

 

•

Copy of Customer’s/Vendor’s amendments to By-laws (if applicable)

 

•

Copy of Customer’s/Vendor’s legal representative’s power of attorney

 

•

Copy of Customer’s/Vendor’s legal representative’s ID

 

•

Receipt of amount of the Security deposit prior or on the Commencement Date of
the Lease (only applicable for lease related documents)

 

•

Copy of Tax Payer’s Registry (RFC) (applicable only to Mexican companies)

 

•

Copy of Tax Address Receipt

 

•

Deliver the contact person information with respect to Customer’s/Vendor’s
invoicing (full name, email address and telephone number)

Guarantor/Jointly Guarantor (if applicable) shall deliver:

 

•

Copy of Articles of Incorporation of Guarantor/Jointly Guarantor

 

•

Copy of amendments to By-laws of Guarantor/Jointly Guarantor

 

•

Copy of legal representative’s Guarantor/Jointly Guarantor power of attorney
(for Mexican entities) or Certificate of Incumbency (For US entities)

 

•

Copy of legal representative’s Guarantor/Jointly Guarantor ID

------------------------------------------

Listado para firma de Documentos

El Cliente/Proveedor deberá entregar:

 

•

Copia de póliza de seguro del Cliente/Proveedor (en caso de ser aplicable bajo
el respectivo contrato)

 

•

Copia Escritura Constitutiva del Cliente/Proveedor

 

•

Copia Escrituras de reforma(s) a estatutos del Cliente/Proveedor (en caso de ser
aplicable)

 

--------------------------------------------------------------------------------

 

 

•

Copia Escritura de poder de representante legal del Cliente/Proveedor

 

•

Copia de Identificación Oficial de representante legal del Cliente/Proveedor

 

•

Recibir Monto de Depósito de Garantía antes o en la Fecha de Inicio del
Arrendamiento (solo para casos relacionados a arrendamientos)

 

•

Copia de Cedula de identificación fiscal (aplicable a compañías mexicanas)

 

•

Copia de Comprobante de Domicilio Fiscal

 

•

Entregar datos de contracto de la persona encargada de facturación del
Cliente/Proveedor (nombre completo, correo electrónico y número telefónico)

El Garante/Fiador/Obligado Solidario (en caso de aplicar) deberá entregar:

 

•

Copia Escritura Constitutiva del Garante/Fiador/Obligado Solidario

 

•

Copia Escrituras de reforma(s) a Garante/Fiador/Obligado Solidario

 

•

Copia Escritura de poder de representante legal Garante/Fiador/Obligado
Solidario (para empresas mexicanas) o un Reconocimiento de Facultades

 

•

Copia de Identificación Oficial de representante legal del
Garante/Fiador/Obligado Solidario

 